846 F.2d 78
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Harry M. KATZ, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 87-3494.
United States Court of Appeals, Federal Circuit.
March 25, 1988.

Before EDWARD S. SMITH, BISSELL and ARCHER, Circuit Judges.
PER CURIAM.


1
The initial decision of the Merit Systems Protection Board (board), which decision became final on June 22, 1987, docket No. SL07318710158, sustained the determination by the Office of Personnel Management that Harry M. Katz was unsuitable for the position of Medical Officer.  On the basis of the administrative judge's opinion, dated May 18, 1987, the board's decision is affirmed.